 Case: 4:20-cr-00214-SEP-JMB Doc. #: 4 Filed: 04/02/20 Page: 1 of 2 PageID #: 6
                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


UNITED STATES OF AMERICA,                              )
                                                       )
                 Plaintiff,                            )
                                                       )
          vs.                                          )       No. 4:20-CR-00214-SEP-JMB
                                                       )
ANTOINE WELCH,                                         )
                                                       )
                 Defendant.                            )


                       MOTION FOR PRE-TRIAL DETENTION AND HEARING

          Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Catherine M. Hoag, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of defendant’s initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, Section 3141,

et seq.

          As and for its grounds, the United States of America states as follows:

            1.   Defendant is charged with felon in possession of a firearm, in violation of Title 18,

United States Code, Section 922(g);

            2.   Pursuant to Title 18, United States Code, Section 3142(g), the nature of the charges

against the defendant, the weight of the evidence against defendant, the defendant’s history and

characteristics, and the nature and seriousness of the danger to any person or the community that would

be posed by defendant’s release additionally warrant defendant’s detention pending trial.

            3.   As stated above, the defendant is charged with felon in possession of a firearm, which

is a crime that involves a firearm, as enumerated in Title 18, United States Code, Section 3142(g)(1),

which weighs in favor of detention.
 Case: 4:20-cr-00214-SEP-JMB Doc. #: 4 Filed: 04/02/20 Page: 2 of 2 PageID #: 7
           4.   Additionally, the evidence in this case is strong. During a traffic stop, officers ran the

defendant’s information through dispatch and learned that he had an active arrest warrant and that he

was a convicted felon. While taking the defendant into custody on the warrant, officers located a

firearm in the satchel he was wearing across his chest. The defendant admitted in a post-Miranda

interview to purchasing the firearm a month earlier.

           5.   Defendant’s criminal history includes two prior felony convictions for domestic

assault, a conviction for armed criminal action, three misdemeanor convictions for domestic assault,

and another felony conviction for abuse of a child- all crimes involving violence against vulnerable

individuals. The nature of the defendant’s prior convictions indicates that he presents a serious risk of

danger to the community.

           6.   Finally, when the defendant was arrested in this case, he had an active warrant for

failing to appear, indicating that he is a flight risk and not amenable to terms of supervised release.

The fact that defendant faces a potentially significant sentencing range due to his criminal history only

increases the risk of flight.

        WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant’s initial appearance.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney


                                                       /s/ Catherine M. Hoag
                                                       CATHERINE M. HOAG #67500(MO)
                                                       Assistant United States Attorney
                                                       catherine.hoag@usdoj.gov
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200
